UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 4, 2010 Hampton Roads Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 001-32968 54-2053718 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 999 Waterside Drive, Suite 200, Norfolk, Virginia 23510 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (757) 217-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Hampton Roads Bankshares, Inc., the holding company for Bank of Hampton Roads (the “Bank”) and Shore Bank, today announced that Ronald A. Day had been elected to the Board of Directors of the Bank. The information contained in this item, including that which is incorporated by reference, is being furnished to the Securities and Exchange Commission.Such information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section.The information shall not be deemed incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. Ex. 99.1Press Release, dated November 4, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampton Roads Bankshares, Inc. Date:November 4, 2010 By: /s/ John A.B. Davies, Jr. John A.B. Davies, Jr. President and Chief Executive Officer Exhibit Index Ex. 99.1 Press Release, dated November 4, 2010.
